DETAILED ACTION
Reasons for Allowance
Claims 1-12 are allowed.   The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 1, prior art of record doesn’t teach, suggest or render obvious the total combination of the recited features, including the following allowable subject matter:  “…determining a Darcy velocity from the flow rate of the measured inert gas,… determining a breakthrough velocity for the adsorbable gas…, determining a kinematic porosity (which is close to an effective porosity) as a function of the pressure gradient applied to the sample and of the concentration in the adsorbable gas from the ratio of the Darcy velocity to the breakthrough velocity of the adsorbable gas, and determining, for the pressure gradient applied to the sample and for the concentration in the adsorbable gas, a quantity relative to the adsorption of the adsorbable gas in the sample from the kinematic porosity.”
(Claims 2-12 are dependent on claim 1.)
Any comment considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
This application is in condition for allowance except for the following formal matters: 
	
Drawings
The drawings are objected to because Figure 2 appear to be missing designator “C” for the “sample holder containment cell” (described on the specification page 17, line 14).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of 2 apparent editorial errors (Note that in applicant’s response, where a change is requested in the specification, an entire paragraph of the specification containing the change will be needed.):
1.	On page 13, line 21, the formula for the breakthrough velocity of the trace gas Vt appears to be incorrect.  A velocity is calculated by dividing a travel distance (L) by a travel time (t).  Therefore, it appears that said formula for the breakthrough velocity of the trace gas V1 should have been: 
			   	Vt (ΔP,Cg) = L/Δt

2.	On page 13, line 10, “wc” appears to be incorrect.  It should have been -- ωc --.

Appropriate correction is required.

Claim Objections
Claim 3 is objected to because of an apparent editorial error.  Going forwards with examination, the claim is interpreted to be: 
--A method as claimed in claim l, wherein the breakthrough velocity Vt  of the adsorbable gas is determined with a formula of the type   Vt (ΔP,Cg) = L/Δt, where Δt = t’-t, L is the length of the sample, ΔP is the pressure gradient and Cg is the concentration of the adsorbable gas.--
Appropriate correction is required.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

The prior art made of record below but not relied upon is considered most pertinent to applicant's disclosure.
CN 106932323 A to Liu et al. discloses a method of determining at least one quantity relative to the adsorption of at least one adsorbable gas in a sample of a porous medium.  The method comprises essentially all the steps recited in claim 1, except for the allowable subject matter.
In Liu, an effective porosity of a sample of a porous medium is determined based on mass conservations of an insert gas (e.g., helium) and of a test gas (e.g., methane, carbon dioxide) injected separately into the sample under different pressures.  The sample would adsorb the test gas to a high degree but not (or very little) the inert gas.  Then, it appears that an absolute porosity of the sample would be calculated from a mass conservation of the inert gas, and the effective porosity of the sample would be calculated from the calculated absolute porosity and a mass conservation of the test gas.
In contrast, in the present invention, it appears that an effective porosity of a sample of a porous medium is determined based on flow velocities an insert gas (e.g., helium) and of a test gas (e.g., methane, carbon dioxide) injected separately into the sample under different pressures.  The sample would adsorb the test gas to a high degree but not (or very little) the inert gas.  Then, it appears that an absolute porosity of the sample would be calculated from the flow velocity (Darcy velocity) of the inert gas, and the effective porosity (a kinematic porosity) of the sample would be calculated from the calculated absolute porosity and a flow velocity (a breakthrough velocity) of the test gas.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nguyen (Wyn) Q. Ha whose telephone number is (571)272-2863. The examiner can normally be reached Monday - Friday 8 am - 4:30 pm (Eastern Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nguyen Q. Ha/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        September 12, 2022